       Case 1:20-cv-03956-LTS-GWG Document 16 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
APRIL GORDON, individually and on
behalf of others similarly situated,
                                                                      No. 20 CV 3956-LTS-GWG
                                   Plaintiff,

                 -against-                                            ORDER REGARDING
                                                                      PROPOSED SETTLEMENT

SPACIOUS LIVING GROUP, LLC,

                                    Defendant.
-------------------------------------------------------x

                 The attorneys for the parties have advised the Court that this action has been or

will be settled. Accordingly, it is hereby ORDERED that the parties file the proposed settlement

agreement for Court approval of the agreement as fair and reasonable within 45 days of the date

hereof. The approval request must be supported by a declaration and any other evidence

necessary to support the requested determination. See Cheeks v. Freeport Pancake House, Inc.,

796 F.3d 199, 205 (2d Cir. 2015).

        SO ORDERED.


Dated: New York, New York
       December 1, 2020


                                                                     /s/ Laura Taylor Swain
                                                                     LAURA TAYLOR SWAIN
                                                                     United States District Judge




GORDON - FLSA SETTLEMENT DIRECTIVE.DOCX                    VERSION DECEMBER 1, 2020                  1
